Case 1:19-cv-10440-AT Document 45 Filed 04/06/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
MARCOS CALCANO and on behalf of all DOC #: ——
other persons similarly situated, DATE FILED: _ 4/6/2021
Plaintiff,
-against- 19 Civ. 10440 (AT)
COLE HAAN LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

Because all clams have been dismissed and Plaintiff has failed to amend his complaint by the
stated deadline, ECF No. 43, the Clerk of Court is directed to close the case.

SO ORDERED.

Dated: April 6, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
